ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
AAC Commercial Building Corporation        )        ASBCA No. 59633
 (d/b/a Huryn Justice General Contractors) )
                                             )
Under Contract No. N40085-11-D-8025          )

APPEARANCES FOR THE APPELLANT:                      Reginald M. Jones, Esq.
                                                    Nicholas T. Solosky, Esq.
                                                     Fox Rothschild LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen Bacon, Esq.
                                                     Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 May 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59633, Appeal of AAC Commercial
Building Corporation (d/b/a Huryn Justice General Contractors), rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals